DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles A. Mirho on 3/22/2022 and 4/29/2022.

In Claim 42:
Line 14, “… the sequence --- the sequence. ---
Claims 35-41 have been cancelled.
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Brisebois et al.(USPubN 2016/0345219)) does not disclose, with respect to claim 23, receiving multiple data packets of an ordered multi-packet transfer from the source device, wherein the multiple data packets are received out-of-order; forwarding the data packets in an out-of-order sequence to the target device; receiving a synchronization packet from the source device; storing the synchronization packet in a reorder buffer; generating a count of acknowledgement packets communicated from the target device to the source device; and on condition that the count of the acknowledgement packets accounts for the all of the multiple data packets of the ordered multi-packet transfer, forwarding the synchronization packet to the target device as claimed.  Rather, Brisebois et al. discloses a more efficient network can be achieved by leveraging an adaptive dejitter buffer. The dejitter buffer can be dynamically adjusted based off a network data analysis. The dejitter buffer memory/depth of a mobile device can be adjusted in accordance with receiving a delay interruption length and out-of-order packet data associated with another mobile device. Thereafter, the dejitter buffer memory can be filled with voice packet data to decrease a packet delay variation at the mobile device.  The same reasoning applies to claims 29, 42, and 47 mutatis mutandis.  Accordingly, claims 23, 25-34, and 42-51 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484